Exhibit 10.3

     Foster Wheeler Ltd.
Restricted Stock Award Agreement



Name of Participant:

Peter J. Ganz

    Date of Grant: October 24, 2005     Number of Shares: 17,417 fully paid
common shares of par value US $0.01 per share (the “Restricted Shares”)

     In consideration of your employment with the Company, you have been issued
as of the date set forth above the Restricted Shares, meaning Common Shares of
Foster Wheeler Ltd., a Bermuda company (the “Company”), on the terms and
conditions set forth herein. Although the Restricted Shares are not granted
pursuant to the Foster Wheeler Ltd. Management Restricted Stock Plan (the
“Plan”), this Restricted Stock Award Agreement (the “Agreement”) shall be
interpreted as if the Restricted Shares had been granted pursuant to the Plan
(including any subsequent amendments thereto to the same extent that such
amendments would be applicable to shares granted pursuant to the Plan). The
terms of the Plan are incorporated herein by this reference, except as such
terms may be specifically altered by the terms of this Agreement, and all
references to the Plan contained herein shall be construed as if the Restricted
Shares had been granted pursuant to the Plan. Capitalized terms used but not
defined herein have the meanings ascribed to them in the Plan. For the avoidance
of doubt, references to Shares in the Plan shall be deemed to be references to
Restricted Shares for the purpose of this Agreement.

     A copy of the Plan has been delivered to you, along with a prospectus
describing the material terms of the Plan.

     1.      Acceptance of Award. As a condition to the grant of this Award, you
are required to accept the Award, and all the terms and conditions that apply to
it, by signing this Agreement in the space indicated below.

     2.     Relation of Award to Other Agreement(s).

     As an express condition to acceptance of this Award, you agree that the
only vesting and lapse of forfeiture restriction provisions to govern the Award
are as set forth in Section 4 of this Agreement and that you will not be
entitled to any additional vesting or lapse of forfeiture restrictions under any
employment, change of control or other agreement or arrangement, written or
unwritten, to which you are a party with the Company. For the avoidance of
doubt, your acceptance of pay or benefits under the Plan and/or this Agreement
shall not cause you to lose any entitlement you might otherwise have,
notwithstanding any provision in any change of control agreement to the
contrary.

     If you are, or subsequently become, party to a written employment or
similar agreement or agreements with the Company (such agreement or agreements,
which, for the avoidance of doubt, do not include any agreements entered into
with affiliates or subsidiaries of the Company, the “Employment Agreement”),
then this Agreement shall incorporate provisions from the Employment Agreement
as set forth in paragraphs (a), (b) and (c) below.

 

--------------------------------------------------------------------------------



          (a)      If the Employment Agreement includes a definition of
“termination for cause” or a similar provision, the definition included in the
Employment Agreement (including, if applicable, any notice or cure periods that
may apply to such definition) shall supersede the definition of “Cause”
contained in Section 2(e) of the Plan; and

          (b)      If the Employment Agreement includes a definition of
resignation for “good reason” or a similar provision, you will be considered to
have satisfied the requirements of clause (ii) of Section 2(s) of the Plan if
and only if your resignation meets the requirements of a resignation for good
reason or a similar provision under the Employment Agreement; and

          (c)      If the Employment Agreement limits your right to solicit the
Company’s customers, employees, or suppliers and/or to compete with the Company,
you will be deemed to have violated the provisions of paragraph 4(h) of this
Agreement and Section 13(a) of the Plan if and only if you have violated the
terms of the Employment Agreement (provided, however, that the foregoing will
not have the effect of extending the period of time during which the Award is
subject to forfeiture beyond six (6) months after termination of Continuous
Service Status, as specified in Section 13(a) of the Plan).

     3.      Restricted Shares. The “Restricted Shares” refer to the shares
referenced above and to all securities received in replacement of such
Restricted Shares, including as stock dividends, bonus issues, splits,
subdivisions or consolidations, all securities received in replacement of such
Restricted Shares in a recapitalization, amalgamation, merger, reorganization,
exchange or similar transaction, and all new, substituted or additional
securities or other property to which the Recipient is entitled by reason of his
or her ownership of such Restricted Shares.

     4.      Vesting Schedule; Forfeiture Conditions.

          (a)       General. The Restricted Shares will vest and your right to
retain them will become nonforfeitable in accordance with paragraph 4(c) below.
The period beginning on the date hereof and ending on the date on which any
Restricted Share becomes vested and nonforfeitable in accordance with paragraph
4(c) is referred to as the “Restriction Period” with respect to any such
Restricted Share. Each day on which you vest in any portion of the Restricted
Shares is referred to as a “Vesting Date.” As of the 31st day (or 91st day if
your reemployment is guaranteed by statute or contract) of a leave of absence,
vesting credit will no longer accrue unless otherwise determined by the
Committee or required by contract or statute. If you return to service
immediately after the end of an approved leave of absence, vesting credit shall
continue to accrue from that date of continued employment.

          (b)      Forfeiture Price. In the event that any Shares are required
to be forfeited under any circumstances set forth in this Section 4, then the
Company will have the right (but not the obligation) to repurchase any or all of
such forfeited Shares for $0.001 per Share. The Company will have 90 days from
the date of any event giving rise to forfeiture under this Section 4 within
which to effect a repurchase of any or all of the Shares subject to such
forfeiture conditions. The Company’s right to repurchase the Shares under this
Section 4 is assignable by the Company, in its sole discretion, to a Subsidiary
or other party to whom such rights can be assigned under the Applicable Laws.

2

--------------------------------------------------------------------------------



          (c)      Vesting Schedule. Subject to your remaining in Continuous
Service Status through a Vesting Date, and subject further to paragraphs 4(d) –
(i) below, the Restricted Shares will vest and become nonforfeitable as follows:

Percentage of Restricted Shares Vesting Date     331/3%   December 31, 2005    
662/3% December 31, 2006

          (d)      Termination of Continuous Service Status. Except as set forth
in paragraphs 4(e), (f), (g), (h) and (i), any Restricted Shares that are not
vested pursuant to paragraph 4(c) above on the date on which your Continuous
Service Status terminates for any reason will be forfeited in their entirety to
the Company.

          (e)      Termination as a Result of Death or Disability. Except as set
forth in paragraph 4(h), in the event of termination of your Continuous Service
Status as a result of your death or Disability (as defined below), the vesting
of any Restricted Shares that are not vested pursuant to paragraph 4(c) above as
of immediately prior to the date of such termination shall accelerate in full
and become fully vested (and any forfeiture feature specified in paragraph 4(d)
will lapse in full) as of such termination date. “Disability” means (i) if the
Company maintains a long-term disability plan for which you are eligible
(whether or not you have elected to participate), disability as defined in such
plan, (ii) if you are not eligible to participate in a long-term disability
plan, but are a party to an employment agreement that contains a definition of
disability, the definition contained in such agreement, or (iii) if neither (i)
nor (ii) applies, a total and permanent disability as defined in Section
22(e)(3) of the Code.

          (f)      Termination as a Result of Retirement. Except as otherwise
set forth in paragraph 4(h) below, in the event of termination of your
Continuous Service Status as a result of your Retirement (as defined below), the
vesting of the Restricted Shares shall accelerate such that you shall be vested
in (and any forfeiture feature specified in paragraph 4(d) shall lapse) as of
the date of your retirement as to that number of Restricted Shares that equals
the product of (a) the total number of Restricted Shares first set forth above
(under “Number of Shares”) times (b) a ratio the numerator of which is the total
number of months of Continuous Service Status you have achieved from the Date of
Grant to the end of the month in which the your retirement date occurs and the
denominator of which is the total number of months in the vesting schedule as
set forth in paragraph 4(c) above. “Retirement” means a termination of
Continuous Service Status after you have attained the age (and length of
service, if required) at which you are eligible for normal or early retirement
under any tax-qualified retirement plan for which you are eligible (whether or
not you have elected to participate), or under the Company’s retirement policies
applicable to senior management or directors of the Company.

3

--------------------------------------------------------------------------------



          (g)      Change of Control Acceleration. Notwithstanding anything to
the contrary in the Plan, in the event of a Change of Control that is
consummated prior to the date your Continuous Service Status terminates and
irrespective of whether outstanding Awards under the Plan are being assumed,
substituted or terminated in connection with the transaction, the vesting and
lapse of the time-based forfeiture restrictions applicable to this Award as set
forth in paragraphs 4(c) and (d) will accelerate such that you will become
vested in, and any forfeiture feature specified under paragraphs 4(c) and (d)
above will lapse as to one hundred percent (100%) of the Shares then unvested
and subject to such forfeiture feature, effective as of immediately prior to
consummation of the transaction.

          (h)      Forfeiture Related to Competitive Acts and Termination for
Cause. Notwithstanding anything else to the contrary herein, the forfeiture
features specified in Section 13 of the Plan (relating to your engaging in
certain acts competitive with the Company and its business, and to the effect on
this Award and Shares subject thereto in the event your Continuous Service
Status is terminated for Cause) apply to this Award and may override the
provisions set forth in paragraphs 4(c) and (g) above.

          (i)      Involuntary Termination. Except as set forth in paragraph
(h), in the event of termination of your Continuous Service Status as a result
of Involuntary Termination (as defined in Section 2(s) of the Plan), the vesting
of any Restricted Shares that are not vested pursuant to paragraph 4(c) above as
of immediately prior to the date of such termination shall accelerate in full
and become fully vested (and any forfeiture feature specified in paragraph 4(d)
will lapse in full) as of such termination date.

     5.      Issuance of Certificates; Rights as Shareholder.

          (a)      Issuance of Certificates. Certificates evidencing the
Restricted Shares will be issued by the Company only if requested and the Shares
will be issued and registered in your name on the register of shareholders of
the Company (through its transfer agent) promptly after the date hereof, but any
physical certificates issued shall remain in the physical custody of the Company
or its designee at all times during the Restriction Period. As a condition to
receipt of this Award, you will deliver to the Company a share transfer
form/letter of repurchase, executed in blank and attached hereto as Exhibit A,
relating to the Restricted Shares. If the Restricted Shares are to be issued in
certificated form, then as soon as practicable after termination of the
Restriction Period applicable to any Restricted Shares, certificate(s) for such
Restricted Shares will be delivered to you or your legal representative along
with the share transfer forms/letters of repurchase relating thereto.

          (b)      Rights as Shareholder. You will become the registered owner
of the Restricted Shares upon the grant thereof pursuant to this Agreement above
and will remain such until or unless such Restricted Shares are forfeited
pursuant to Section 4 above. As the registered owner, you will be entitled to
all rights of a Common Share holder of the Company, including without limitation
voting rights and rights to cash and in-kind dividends, if any, on the
Restricted Shares.

4

--------------------------------------------------------------------------------



     6.      Restrictions on Transferability. At all times during the
Restriction Period, the Restricted Shares will be nontransferable, and may not
be pledged, assigned or alienated in any way except by will or by the laws of
descent and distribution (subject to Section 9 below) or pursuant to a qualified
domestic relations order.

     7.      Withholding Obligations. As a condition to receipt of the
Restricted Shares, you acknowledge your obligation with respect to any tax or
similar withholding obligations that may arise in connection with receipt or
vesting of the Restricted Shares. The Company or its representative will have
the right to take such action as may be necessary, in the Administrator’s
discretion, to satisfy the obligations outlined in this Section 7. If you fail
to satisfy the Administrator in this regard, the Administrator may require that
the Restricted Shares scheduled to become vested on any given date be forfeited.
You further agree that the Company will have the right to deduct or cause to be
deducted from your current compensation any federal, state, local, foreign or
other taxes required by law to be withheld or paid with respect to such event.
In addition, you agree that the Company will have the right (but not the
obligation) to require you to tender for cancellation that number of Restricted
Shares subject to the Award having a Fair Market Value equal to the aggregate
amount of the withholding obligation and that such tendering for cancellation
shall be effected by the Company’s repurchasing from you that number of
Restricted Shares having such aggregate value, which amount will be applied
against the withholding obligations. You understand that the Company’s rights to
ensure satisfaction of applicable withholding obligations with respect to the
Award and the Restricted Shares, either through your tendering for cancellation
or sale of the Restricted Shares themselves, or through other sources of funds
that may be available to you, may require planning on your part, in advance of
the expected Vesting Date(s) specified in Section 4 above. The Company may also
in lieu of or in addition to the foregoing, at its sole discretion, require you
to deposit with the Company an amount of cash sufficient to meet the withholding
requirements. The Company will not deliver any of the Shares until and unless
you have made the deposit required herein or otherwise made proper provision for
all applicable tax and similar withholding obligations.

     8.      Other Tax Matters. You have reviewed with your own tax advisors the
federal, state, local and other tax consequences, including those in addition to
any tax withholding obligations you may have, of your investment in the
Restricted Shares and the transactions contemplated by this Agreement. You
acknowledge that you are relying solely on such advisors, and not on the Company
or its agents or advisors, with respect to such tax consequences. You
acknowledge your receipt of the Company’s prospectus relating to the Plan, which
contains certain information regarding tax issues affecting the Award, including
your right under U.S. federal income tax law to make an election which affects
the timing of your recognition of income with respect to the Award under Section
83 of the Code ( a copy of the form of election is attached hereto as Exhibit
B). You understand and agree that, should you choose to file an election under
Code Section 83(b), the filing of this election is your responsibility and you
must notify the Company of the fact of your filing on or prior to the day of
making the filing.

     9.      Designation of Beneficiaries. You may, in accordance with
procedures established by the Administrator, designate one or more beneficiaries
to receive all or part of any Restricted Shares to be distributed to you
hereunder in the case of your death, and you may change or revoke such
designation at any time. In the event of your death, any Restricted Shares
distributable hereunder that are subject to such a designation (to the extent
such a designation is enforceable under the Applicable Laws) will be distributed
to such beneficiary or beneficiaries in accordance with this Agreement. Any
other Restricted Shares distributable will be distributed to your estate. If
there is any question as to the legal right of any beneficiary to receive a
distribution hereunder, the amount in question will be paid over to your estate,
in which event neither the Company nor any affiliate of the Company will have
any further liability to anyone with respect to such amount.

5

--------------------------------------------------------------------------------



     10.      Amendment of Award. The Administrator may at any time amend,
alter, suspend or discontinue the Plan, but no amendment, alteration, suspension
or discontinuation (other than as explicitly permitted under the Plan pursuant
to Sections 7, 8, 11 or 13 thereof) shall be made that would adversely affect
your rights under this Agreement without your consent.

     11.      Governing Law. The laws of the State of New Jersey, without giving
effect to principles of conflicts of law, will apply to the Plan, this Award and
this Agreement. The Company agrees, and you agree as a condition to acceptance
of the Award, to submit to the jurisdiction of the courts located in the
jurisdiction in which you provide, or most recently provided, your primary
services to the Company.

     12.      Provisions Applicable to Non-US Persons. This Section 12 shall
apply to you if you are resident in and/or subject to the laws of a country
other than the United States at the time of grant of this Restricted Stock Award
and during the period in which you hold this Restricted Stock Award or the
Restricted Shares issued pursuant thereto:

          (a)      Data Protection. You understand that the Company and is
Subsidiaries will be processing personal data and sensitive personal data in
connection with your employment and this Restricted Stock Award (the terms
“processing,” “personal data” and “sensitive personal data” have the meanings
prescribed by the Data Protection Act 1988). You also understand that the
Company and its Subsidiaries may, if such disclosure or transmission is in the
Company’s or its Subsidiary’s view required for proper conduct of its or their
business, transmit this information to the United States of America, to European
Union member states, or to other locations, as well as to the providers of
benefits or administration services to the Company or its Subsidiaries, or to
its employees, and you agree to the processing, disclosure and transmission of
such information.

          (b)      Employment Matters. This award of this Restricted Stock Award
does not form part of your entitlement to remuneration or benefits in terms of
your employment with your employer. Your terms and conditions of employment are
not affected or changed in any way by this award or by the terms of the Plan or
this Award Agreement.

          (c)      Tax Matters. You hereby agree to indemnify and keep
indemnified Foster Wheeler Ltd. and any Subsidiary from and against any
liability for, or obligation to pay, income tax and employer’s and/or employee’s
national insurance or social security contributions arising on the grant of the
Restricted Stock Award or vesting of the Restricted Shares.

6

--------------------------------------------------------------------------------



     13.      General. This Agreement, together with the Plan, represent the
entire agreement between the Company and you with respect to the Restricted
Shares. To the extent the provisions of this Agreement conflict with the terms
of the Plan, the Plan provisions will govern.

     14.      Representations. As a condition to your receipt of this Restricted
Stock Award, you represent and warrant the following: You are aware of the
Company’s business affairs and financial condition and have acquired sufficient
information about the Company to reach an informed and knowledgeable decision to
accept this Award. You are acquiring the Restricted Shares for investment only
for your own account, and not with a view, or for resale in connection with, any
“distribution” thereof under Applicable Law. You understand that the Restricted
Shares have not been registered in all state jurisdictions within the United
States, and that the exemption(s) from registration relied upon may depend upon
your investment intent as set forth above. You further understand that prior to
any resale by you of such Restricted Shares without registration of such
Restricted Shares in relevant state jurisdictions, the Company may require you
to furnish the Company with an opinion of counsel acceptable to the Company that
you may sell or transfer such Restricted Shares pursuant to an available
exemption under Applicable Law. You understand that the Company is under no
obligation to assist you in this process by registering the Restricted Shares in
any jurisdiction or by ensuring that an exemption from registration is
available.

     By your signature below, you indicate your acceptance of the terms of this
Restricted Stock Award, and acknowledge that you have received copies of the
Plan and the Prospectus, in each case as currently in effect. You also
acknowledge and agree that your rights to any Restricted Shares may be earned
only as you provide services to the Company or a Subsidiary over time, and that
nothing in the grant of this Restricted Stock Award or this Agreement confers
upon you any right to continue in a service relationship with the Company or a
Subsidiary for any period of time, nor does it interfere in any way with your,
the Company’s or a Subsidiary’s right to terminate your employment or consulting
relationship at any time, for any reason, with or without Cause.

     By signing this Agreement, you acknowledge that your personal employment
information regarding participation in the Plan and information necessary to
determine and pay, if applicable, benefits under the Plan must be shared with
other entities, including companies related to the Company and persons
responsible for certain acts in the administration of the Plan. By signing this
Agreement, you consent to such transmission of personal data as the Company
believes is appropriate to administer the Plan.

     Accepted and Agreed to by Participant: /s/ Peter J. Ganz                 
Peter J. Ganz          Acknowledged and Agreed to by Company: /s/ Raymond J.
Milchovich       Raymond J. Milchovich
Chairman, President & CEO

7

--------------------------------------------------------------------------------



Exhibit A

Share Transfer Form/Letter of Repurchase

ASSIGNMENT SEPARATE FROM CERTIFICATE

     FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Award
Agreement between the undersigned (“Holder”) and Foster Wheeler Ltd. (the
“Company”) dated _____________ (the “Agreement”), Holder hereby sells, assigns
and transfers unto the Company, or such other person or entity as the Company
may, in its sole discretion, designate, ______________________________ (____)
Common Shares of the Company, registered in Holder’s name on the register of
shareholders of the Company and represented by Certificate No. _________, and
does hereby irrevocably constitute and appoint
_____________________________________________ to cancel or transfer said Shares
on the register of shareholders of the Company with full power of substitution
in the premises. THIS ASSIGNMENT MAY ONLY BE USED AS AUTHORIZED BY THE AGREEMENT
AND THE ATTACHMENTS THERETO.

Dated: _______________________________

Signature: _________________________________________

Spouse of Holder (if applicable):_____________________________________

Instruction: Please do not fill in any blanks other than the signature line. The
purpose of this assignment is to enable the Company to exercise its rights with
respect to certain forfeiture, surrender and repurchase right restrictions that
apply to the Award without requiring additional signatures on the part of
Holder.

8

--------------------------------------------------------------------------------



Exhibit B

ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986

     The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code, to include in taxpayer’s gross income or alternative
minimum taxable income, as applicable, for the current taxable year, the amount
of any income that may be taxable to taxpayer in connection with taxpayer’s
receipt of the property described below:

1. The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

      NAME OF TAXPAYER: ________________

  NAME OF SPOUSE: _____________________
ADDRESS: ________________________________________________
_______________________________________

  IDENTIFICATION NO. OF TAXPAYER: _________________

  IDENTIFICATION NO. OF SPOUSE: _________________

  TAXABLE YEAR: __________

    2. The property with respect to which the election is made is described as
follows:

  __________________ shares of the Common Stock of Foster Wheeler Ltd., a
Bermuda corporation (the “Company”).

    3. The date on which the property was transferred is:___________________    

4. The property is subject to the following restrictions:

  Forfeiture restriction in favor of the Company (in the form of a right of
repurchase for $0.001 per share) upon termination of taxpayer’s employment or
consulting relationship, or in the event taxpayer engages in certain acts that
are competitive with the Company, its Subsidiaries or their business.

    5. The Fair Market Value at the time of transfer, determined without regard
to any restriction other than a restriction which by its terms will never lapse,
of such property is: $___________________    

6. The amount (if any) paid for such property: $______________________

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property. The
undersigned understands that the foregoing election may not be revoked except
with the consent of the Commissioner.

Dated: _______________ Signture: _____________________________________    
Dated: _______________ Spouse’s Signture: ______________________________

9

--------------------------------------------------------------------------------